Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a medium configured to record light intensity from the . . .” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 11, 13, 14, 20 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0072728 A1 to PERRAUT et al (hereinafter ‘PERRAUT’).
Regarding claim 1, PERRAUT discloses a method for imaging an object (Para [0019], wherein positioning the object in said second position, so as to obtain a second image of the object using the image sensor using a second modality called the lensless imaging modality), comprising: exposing an image sensor to light from an object without wherein light transmitted from the object is not modified by an modification element i.e. optical element 15); recording light intensity from the light in a single capture and storing the light intensity as image data in a medium (Para [0068], wherein detection of the exposure wave 24 by the image sensor allows a second image I2, defining a second field of observation on the object, to be formed, as recorded image); and reconstructing the image data as a reconstructed image of the object (Para [0072], wherein according to one variant, a reconstruction algorithm may be applied to the image I2 obtained using the second modality, so as to obtain a reconstructed image in a plane parallel to the detection plane P20), wherein the reconstructed image is a focused image of the object (Para [0068], wherein the second position 10.2 is located facing the image sensor 20, no magnifying or image-forming optics being placed between this position and the image sensor. This does not prevent focusing micro-lenses possibly being present level with each pixel of the image sensor 20).
Regarding claim 2, PERRAUT discloses wherein the image sensor is a complementary metal-oxide- semiconductor (CMOS) (Para [0064], wherein the device also includes an image sensor 20, which is able to form an image in a detection plane P20. In the example shown, it is a question of a matrix-array image sensor including a 
Regarding claim 11, PERRAUT discloses wherein the medium for the storing the light is local to the image sensor (Para [0064], wherein the device also includes an image sensor 20, which is able to form an image in a detection plane P20. In the example shown, it is a question of a matrix-array image sensor including a matrix array of CCD or CMOS pixels, as inherently stored locally).
Regarding claim 13, PERRAUT discloses wherein the image modification element is a lens or an aperture (Para [0081], wherein the optical system 15 comprises an objective 15.1, of Motic brand, of reference EF-N plan 40X, of 0.65 numerical aperture, and of focal length f1=4.6 mm, as the lens).
Regarding claim 14, PERRAUT discloses a lensless imaging system for imaging an object (Para [0019], wherein positioning the object in said second position, so as to obtain a second image of the object using the image sensor using a second modality called the lensless imaging modality), comprising: an image sensor (Fig. 1B, Sensor 20) configured to be exposed to light from an object without passing the light through an image modification element (Para [0068] and Fig. 1B, wherein with this second modality, the light wave 12 emitted by the light source 11 passes through the optical system 15, the latter forming a light wave 12', called the incident wave, that propagates to the object, preferably in plane-wave form. Some of the wave 12' is then transmitted by the object, forming a transmitted wave 22.2, and propagates to the image sensor 20, and wherein light transmitted from the object is not modified by an modification element i.e. optical element 15); a medium configured to record light intensity from the light in a a second image I2, defining a second field of observation on the object, to be formed, as recorded image); a processor (Para [0065], wherein the image sensor 20 is connected to an information-processing unit 30, for example a microprocessor, and to a screen 34.) configured to: reconstructing the image data as a reconstructed image of the object (Para [0072], wherein according to one variant, a reconstruction algorithm may be applied to the image I2 obtained using the second modality, so as to obtain a reconstructed image in a plane parallel to the detection plane P20), wherein the reconstructed image is a focused image of the object (Para [0068], wherein the second position 10.2 is located facing the image sensor 20, no magnifying or image-forming optics being placed between this position and the image sensor. This does not prevent focusing micro-lenses possibly being present level with each pixel of the image sensor 20).
Regarding claim 20, PERRAUT discloses wherein the image sensor is a complementary metal-oxide-semiconductor (CMOS) (Para [0064], wherein the device also includes an image sensor 20, which is able to form an image in a detection plane P20. In the example shown, it is a question of a matrix-array image sensor including a matrix array of CCD or CMOS pixels. CMOS image sensors are preferred because the size of the pixels is smaller).
Regarding claim 23, PERRAUT discloses wherein the medium is local to the image sensor (Para [0064], wherein the device also includes an image sensor 20, which is able to form an image in a detection plane P20. In the example shown, it is a question as inherently stored locally).
Regarding claim 24, PERRAUT discloses wherein a surface of the image sensor is covered with a coating that is at least partially transparent to the light and the coating does not focus the light onto the image sensor (Para [0064], wherein the device also includes an image sensor 20, which is able to form an image in a detection plane P20. In the example shown, it is a question of a matrix-array image sensor including a matrix array of CCD or CMOS pixels, inherently as partially transparent with no focusing coating).
Regarding claim 25, PERRAUT discloses wherein the image modification element is a lens or an aperture (Para [0081], wherein the optical system 15 comprises an objective 15.1, of Motic brand, of reference EF-N plan 40X, of 0.65 numerical aperture, and of focal length f1=4.6 mm, as the lens).
Regarding claim 26, PERRAUT discloses wherein the light does not originate from a light source associated with the image sensor (Fig. 1B, light source 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over PERRAUT in view of US 6,292,525 B1 to Tam.
Regarding claims 3 and 15, PERRAUT does not specifically disclose wherein the step of reconstructing includes reconstructing the image data such that the reconstructed image is based on a reconstruction evaluation of the data combined with a space-variant point-spread function; and the method further comprises processing the reconstructed image at the processor with binary thresholding to form an image of the object. Tam discloses the step of reconstructing includes reconstructing the image data such that the reconstructed image is based on a reconstruction evaluation of the data combined with a space-variant point-spread function (column 9, lines 25-29, wherein the term C in Equation (2) is a 2D "correction" term obtained by convolving all the pixels intersecting the mask boundary with a space-variant 2D detector pixel point spread function representative of the effect of the image reconstruction processing upon that point.); and the method further comprises processing the reconstructed image at the processor with binary thresholding to form an image of the object (column 10, lines 10-38, wherein thus the result of FBP image reconstruction sub-steps (1) through (3) on the function f is the convolution of f with the point spread function (PSF) h. Even though h is a 2D function, Equation (4) indicates that it is zero everywhere, inherently as binary thresholding, except on the line .theta.=.theta.t.). PERRAUT and Tam are combinable because they both disclose image sensor and image reconstruction. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the step of reconstructing includes reconstructing the image data such that the reconstructed image is based on a reconstruction evaluation of the data combined with a space-variant point-spread function; and the method further comprises processing the reconstructed image at the processor with binary thresholding to form an image of the object, of Tam’s method and system with PERRAUT’s in order to simplify viewing deeper or interior objects (column 9, lines 16-17).

Claims 4, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PERRAUT in view of US 2015/0219808 A1 to Gill et al (hereinafter ‘Gill’).
20 Regarding claims 4 and 16, PERRAUT does not specifically disclose wherein a reconstruction evaluation for the reconstructed image employs a calibration matrix. Gill discloses the reconstruction evaluation employs a calibration matrix (Para [0047], wherein since y is measured, A is known by calibration and the imaging task is to find x, we can solve this equation if A has an inverse. Then, x=A.sup.-1 y will yield the original scene, as the reconstructed image). PERRAUT and Gill are combinable because they both disclose image sensor and image reconstruction. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the reconstruction evaluation employs a calibration matrix, of Gill’s method and system with PERRAUT’s in order for complex scenes x, as long as the scene is illuminated with incoherent light, the sensor readings y will be the sum of all of 
Regarding claim 5, in the combination of PERRAUT and Gill, Gill further discloses wherein the calibration matrix includes at least one of varied wavelength data, varied light intensity, and varied distance (Para [0047], wherein the system matrix A is the ensemble of all PSFs within 320. For complex scenes x, as long as the scene is illuminated with incoherent light, the sensor readings y will be the sum of all of the PSFs at various angles weighted by how much light, inherently as the varied light intensity, came from those angles).  

Claims 6, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PERRAUT in view of US 2019/0195774 A1 to El-Zehiry et al (herainfater ‘El-Zehiry’). 
Regarding claims 6 and 18, PERRAUT does not specifically disclose wherein the step of reconstructing includes applying deep learning on the image data such that the reconstructed image is a pattern recognition of an image characteristic of the image. El-Zehiry the step of reconstructing includes applying deep learning on the image data such that the reconstructed image is a pattern recognition of an image characteristic of the image (Para [0047], wherein according to certain embodiments, determining of the cell type of the at least one cell is carried out using a deep learning network). PERRAUT and El-Zehiry’ are combinable because they both disclose image sensor and image reconstruction. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the step of 
Regarding claims 7 and 19, in the combination of PERRAUT and El-Zehiry, El-Zehiry wherein the image characteristic is at least one of color, facial recognition, motion, and shape (Para [0091], wherein in deep learning systems, the hidden layers can extract features from the input images. Low level and high level features are extracted based on the composition of the hidden layers. Such features may be as simple as the image intensities and their statistics and can be more complex such as the formation of edges, as the shape).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over PERRAUT in view of US 8,866,063 B2 to Ozcan et al (hereinafter ‘Ozcan’).
Regarding claim 9, PERRAUT does not specifically disclose wherein the exposing the light from the object at the 5image sensor is between l0ms and 100ms. Ozcan discloses exposing the light from the object at the 5image sensor is between l0ms and 100ms (column 15, lines 30-33, wherein using a simple and cost-effective micro-controller (Atmel ATmega8515) each one of the LEDs is sequentially turned on, and a lens-free holographic image is captured by the sensor with a short exposure time of about 30 ms per image.). PERRAUT and Ozcan are combinable because they both disclose image sensor and image reconstruction. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the .

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over PERRAUT in view of US 2016/0305820 A1 to Zollars et al (hereinafter ‘Zollars’).
Regarding claims 10 and 22, PERRAUT does not specifically disclose wherein a surface of the image sensor is engineered with scatterers. Zollars discloses a surface of the image sensor is engineered with scatterers (Para [0063] and Fig. 2, wherein after scattering by scatter layer 103, distinct spectral and/or polarization components 106 (as depicted in FIG. 1) illuminate specific pixels 107 on detector array 104 producing unique speckle patterns on the detector array).  PERRAUT and Zollars are combinable because they both disclose image sensor and image reconstruction. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the surface of the image sensor is engineered with scatterers. Zollars discloses a surface of the image sensor is engineered with scatterers, of Zollars’ method and system with PERRAUT’s in order to separate one or more of the spectral components of radiation passing through the aperture array (Para [0010]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over PERRAUT in view of US 2019/0137932 A1 to Ozcan et al (hereinafter ‘Ozcan’).
Regarding claim 12, PERRAUT does not specifically disclose wherein the medium for the storing the light is remote to the image sensor. Ozcan discloses the medium for the storing the light is remote to the image sensor (Para [0043], wherein image data could be sent to a remote computer 32 (e.g., remote server) for processing with a final image being generated remotely and sent back to the user on a separate computer 32). PERRAUT and Ozcan are combinable because they both disclose image sensor and image reconstruction. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the medium for the storing the light is remote to the image sensor, of Ozcan method with PERRAUT’s in order to process the image with other images being generated remotely and sent back to the user on a separate computer (Para [0043]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over PERRAUT in view of US 2009/0021750 A1 to Korner et al (hereinafter ‘Korner’).
Regarding claim 17, PERRAUT does not specifically disclose wherein a different calibration matrix is 5employed for each distance between the object and the image sensor. Korner discloses a different calibration matrix is 5employed for each distance between the object and the image sensor (Para [0029], sub-matrix by sub -matrix, as a calibration curve entitled "lateral position against object depth", the lateral position of a center of mass point or a maximum point of each measurable object point of a reference object obtained by chromatic depth resolution and chromatic lateral splitting in the .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over PERRAUT in view of US 2012/0098950 A1 to Zheng et al (hereinafter ‘Zheng’).
Regarding claim 27, PERRAUT does not specifically disclose wherein the light is not coherent light. Zheng discloses wherein the light is not coherent light (Para [0055], wherein the illumination 118 generated by the light element 117 is incoherent light). PERRAUT and Zheng are combinable because they both disclose image sensor and microscopy. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the light is not coherent light, of Zheng’s method with PERRAUT’s because the illumination properties of the light elements can have any suitable values (Para [0055]).


Allowable Subject Matter
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, PERRAUT, does not disclose:
. . . . wherein the image is a video or a three-dimensional image, of claims 8 and 21 combined with other features and elements of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.